DETAILED ACTION
 

This is the Office action based on the 17156068 application filed January 22, 2021, and in response to applicant’s argument/remark filed on December 2, 2022.  Claims 1-20 are currently pending and have been considered below.  Claim 20 withdrawn from consideration.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

 Claim Interpretations
Claim 1 recites the limitation “gradually and continuously decreasing the radio frequency power supplied to the electrode to 0 W”.  According to Merriam-Webster dictionary, the word “continuously” means “without interruption”        Since Applicant argued on the record that Thomas does not teaches the above claimed feature because, citing Fig. 5B of Thomas, “Thomas decreases the RF power to a low power (in time period 508) and then maintaining the low power (which is not zero) for a certain time period” (emphasis added).  Thus, for the purpose of examining, the above limitation is interpreted as the radio frequency power decreases gradually without interruption to 0 W, wherein decreasing without interruption is defined as the decreasing is not interrupted for any time period.         Furthermore, since claim 1 does not specify the starting point of the gradually and continuously decreasing the radio frequency power supplied to the electrode to 0 W,  for the purpose of examining any gradually and continuously decreasing the radio frequency power supplied to the electrode from any power level to 0 W will be interpreted as satisfying this limitation.
Claim 1 recites a method comprising different processing steps.  Although each step is labeled by an alphabet letter, since the claim does not specify that the steps are performed in alphabetical order, for the purpose of examining the alphabet letters are interpreted as having no bearing on the sequential order of the steps.  This interpretation is confirmed by claims 3 and 6, that insert more processing steps with labels of different alphabet letters in between the steps in claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 rejected under U.S.C. 103 as being unpatentable over Sergio et al. (U.S. PGPub. No. 20040031699), hereinafter “Sergio”, in view of  Brown et al. (U.S. PGPub. No. 20060172536), hereinafter “Brown”.--Claims 1, 2, 9, 10, 14, 16, 17, 18, 19: Sergio teaches a method of processing a substrate (Fig. 2 and 3), comprisingplacing a substrate on a substrate support in a process chamber ([0030]), the chamber may contain helium ([0045]);supplying DC voltage to the substrate support to clamp down the substrate ([0005-0006, 0026]);supplying RF power to the substrate support to generate a plasma to process the substrate (Fig. 1, [0025, 0030, 0043]);after the process is complete, extinguish the plasma ([0033], Step 545 in Fig. 5) by continuously ramping down the RF power to zero (Fig. 7, [0043-0044]);continuously ramping down the DC voltage to zero (Fig. 8, [0043-0045]);unclamping and decoupling the substrate from the substrate support ([0008]), and physically removing the substrate ([0043]).      It is noted that Fig. 8 shows the DC voltage is ramped down to 0 at least at a certain time period.      Sergio further teaches that process chamber may be a PVD chamber ([0007]), and the RF power excite a process gas to generate a plasma ([0025]), but fails to teach that the process gas is an inert gas.      Brown, also directed to processing a substrate in a PVD chamber (abstract, Fig. 1) teaches that a plasma may be generated by supplying RF power to an ESC substrate support ([0037]) while flowing argon gas ([0031, 0034]).      Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use argon as the process gas in the invention of Sergio because Sergio teaches that the RF power excite a process gas to generate a plasma but is silent about the process gas, and Brown teaches that argon would be effective as a process gas for generating such plasma.--Claims 3, 4, 5: It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use the PVD chamber taught by Brown as the PVD chamber in the invention of Sergio because Brown teaches that this would advantageously enable forming barrier layer and conductive layer in the same chamber ([0004-0012]).        Brown further teaches that the RF power may comprise a VHF RF power source at 1 kW/60 Mhz, a high frequency RF power source at 100 W/13.56 MHz, and a low frequency RF power source at 2 MHz (Fig. 4, [0031, 0039, 0052]), wherein the process may comprise a pre-clean step by using an argon plasma generated by the VHF and the high frequency RF power source ([0060]), then a 3 deposition steps performed in sequence, wherein  a etch/re-sputter step is performed after each deposition step ([0046]), wherein the deposition steps are performed without the VHF power source ([0045]).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to perform a pre-clean step while supplying the VHF and the high frequency RF power source, then stop supplying the VHF power source and perform a deposition step in the invention of Sergio modified by Brown.--Claims 6, 11: Sergio further teaches that the substrate is heated by supplying backside gas ([0024]).  Although Sergio is silent about stopping the supply of the backside gas, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to stop the heating gas after the processing since stopping a heating gas while process is not being performed is a standard practice in the art to avoid wasting gases.--Claim 7, 8, 12, 13: Sergio further teaches that the DC voltage is ramped down in about 1 seconds (Fig. 8).  Although Sergio is silent about a ramp down time for the RF power, since Fig. 7 shows the ramp down time for RF power about 3 times longer than the ramp down time for the DC power, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to ramp down the RF power for about 3 seconds.  Fig. 7 shows that the ramp down is  at a constant speed.--Claim 15: Fig. 7 shows that the RF power is gradually increased.

 Claims 1-13 and 16-19 rejected under U.S.C. 103 as being unpatentable over Thomas et al. (U.S. PGPub. No. 20140049162), hereinafter “Thomas”, in view of  Sasaki et al. (U.S. PGPub. No. 20150194330), hereinafter “Sasaki” and Kim et al. (U.S. PGPub. No. 20060087793), hereinafter “Kim”.--Claims 1, 2, 3, 4, 5, 9, 10, 16, 18, 19: Thomas teaches a method of processing a substrate (Fig. 2 and 3), comprisingplacing a substrate on a substrate support in a process chamber ([0021]), the chamber may contain a process gas, such as an inert gas ([0038]);supplying power to the substrate support to generate a plasma ([0020]), the power may include DC and RF power ([0020]), wherein a the RF power may include a  high frequency RF power and a low frequency RF power ([0045]), wherein the high frequency RF power may alternately supplied to a showerhead above the substrate  ([0020], Fig. 1);processing the substrate using the plasma ([0027]);gradually decreasing the power to zero to extinguish the plasma, thereby completing the process (Fig. 3 and 5B, [0028-0034]);removing the substrate from the chamber ([0033]).       Thomas further teaches that the gradual decreasing the power would reduce particle contamination on the substrate ([0028-0035]), and that the substrate support may be an electrostatic chuck (ESC) ([0046]), but fails to teach applying a direct voltage to the electrostatic chuck to hold the substrate and to stop the application direct voltage to the electrostatic chuck after the processing the substrate using the plasma.        Sasaki, also directed to processing a substrate using ESC, teaches that the substrate is secured to the ESC by supplying a DC voltage to the ESC to generate electrostatic attraction ([0046]).          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to apply a DC voltage to the ESC, as taught by Sasaki, to secure the substrate to the ESC in the invention of Thomas.        Thomas fails to teach stop the application direct voltage to the electrostatic chuck after a processing the substrate using a plasma.        Kim, also directed to processing a substrate using ESC, teaches that dechucking the substrate from the ESC often is not effective because residual charges from the substrate interfere with the unloading of the substrate ([0015, 0038]).  To remedy this problem, Kim teaches to conduct a dechucking process after processing the substrate, comprising  disconnecting the DC voltage to the ESC, generating an argon plasma by supplying a dechucking RF power ([0043-0045]) to remove excess electrical charges (abstract), then lifting the substrate from the ESC and unloading the substrate from the ESC ([0046].         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use the dechucking process as taught by Kim to remove excess electrical charges in the invention of Thomas.  Although Kim is silent about stopping the dechucking RF power, it would have been obvious to one of ordinary skill in the art to gradually decreasing the power to zero to reduce particle contamination on the substrate, as taught by Thomas above.        Fig. 5A shows that the power is gradually and continuously decreased to zero.


    PNG
    media_image1.png
    478
    604
    media_image1.png
    Greyscale
--Claims 6, 11: Sasaki further teaches that a heat transfer gas may be supplied to the ESC ([0048]).--Claims 7, 8, 12, 13: Thomas further teaches that a decreasing period may be 0.01-3 seconds, and that the decreasing may be continuous ([0034]).--Claim 17: Kim further teaches that the dechucking RF power may be 20-400 W ([0025]).
 Claim 14 rejected under U.S.C. 103 as being unpatentable over Thomas in view of  Sasaki and Kim as applied to claim1, and further in view of Mautz (U.S. Pat. No. 5904800), hereinafter “Mautz”:--Claim 14: Thomas modified by Sasaki and Kim teaches the invention as above.  Thomas, Sasaki and Kim fail to teach gradually decreasing the direct current voltage.     Mautz, also directed to plasma processing a substrate, teaches that it is desirable to ramp down a power to prevent electrostatic shock to a substrate (Col. 5, Lines 31-45).      Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to ramp down the direct current voltage in the invention of Thomas modified by Sasaki and Kim to prevent electrostatic shock to a substrate, as taught by Mautz.
Claim 14 rejected under U.S.C. 103 as being unpatentable over Thomas in view of  Sasaki and Kim as applied to claim1, and further in view of Noorbakhsh (U.S. PGPub. No. 20200357675), hereinafter “Noorbakhsh”:--Claim 14: Thomas modified by Sasaki and Kim teaches the invention as above.  Thomas, Sasaki and Kim fail to teach gradually decreasing the direct current voltage.     Noorbakhsh, also directed to plasma processing a substrate, teaches that it is desirable to ramp down a power to avoid spiking ([0035]).      Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to ramp down the direct current voltage in the invention of Thomas modified by Sasaki and Kim to prevent current spiking to a substrate, as taught by Noorbakhsh.

Claim 15 rejected under U.S.C. 103 as being unpatentable over Thomas in view of  Sasaki and Kim as applied to claim1, and further in view of Valcore et al. (U.S. PGPub. No. 20110011730), hereinafter “Valcore”:--Claim 15: Thomas modified by Sasaki and Kim teaches the invention as above.  Thomas, Sasaki and Kim fail to teach gradually increasing the RF power.        Valcore, also directed to plasma processing a substrate, teaches that it is advantageous to adjust a RF power ramp up rate to prevent arcing ([0001-0010]).         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to ramp the RF power in the invention of Thomas modified by Sasaki and Kim to prevent arcing, as taught by Valcore
Response to Arguments
Applicant's arguments filed December 2, 2022 have been fully considered as follows:--Regarding Applicant’s argument that the Thomas does not teach the amended feature “gradually and continuously decreasing the radio frequency power supplied to the electrode to 0 W”, this arguments is not persuasive.  Thomas clearly teaches this feature, as explained above.  To further clarify the issue, a new ground of rejection based on newly found prior arts are shown above.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
        A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571) 270-7670 and fax number is (571) 270-8670.  The examiner can normally be reached on MTWThF9to6 PST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713